Remark
	This Office action has been issued in response to amendments filed on 04/23/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ty Taitch on May 11, 2022 .
The application has been amended claims as follows:
(Proposed Amendment) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
activating, at a first time, a component of a vehicle;
receiving, from an audio sensor of the vehicle, first audio data associated with the component of the vehicle at the first time;
determining, based at least in part on processing the first audio data, a first sensor signature associated with the component of the vehicle;
storing the first sensor signature;
determining, based at least in part on second audio data, a second sensor signature associated with the component of the vehicle at a second time subsequent to the first time;
determining that a variation between the first sensor signature and the second sensor signature is greater than a threshold variation; and
based at least in part on the variation being greater than the threshold variation, outputting an operating status associated with the component.

The system of claim 1, wherein determining the second sensor signature associated with the component of the vehicle comprises:
activating the component of the vehicle;
receiving, from the audio sensor, the second audio data associated with the component of the vehicle; and
determining, based at least in part on processing the second audio data, the second sensor signature associated with the component of the vehicle.
The system of claim 1, the operations further comprising: 
controlling operation of another component of the vehicle at the first time according to an operating parameter; and
controlling operation of the other component at the second time according to the operating parameter,
wherein the operating parameter comprises at least one of speed, steering angle, braking condition, location, temperature, or time of day.

The system of claim 1, wherein at least a portion of the first audio data comprises audio data attributable to the component and background noise, and wherein processing the first audio data comprises filtering the first audio data to remove the background noise.

The system of claim 1, wherein determining that the variation between the first sensor signature and the second sensor signature is greater than the threshold variation is based at least in part on at least one of frequency, magnitude, or tonality of the first sensor signature and the second sensor signature. 
(Proposed Amendment) A method comprising:

activating, at a first time, [[the]] a component of [[the]] a vehicle;
receiving, from [[a]] an audio sensor of the vehicle, first audio data associated with the component of the vehicle at the first time;
determining, based at least in part on processing the first audio data, a first sensor signature associated with the component of the vehicle;
storing the first sensor signature;
determining, based at least in part on second audio data, a second sensor signature associated with the component of the vehicle at a second time subsequent to the first time 
determining that a variation between the first sensor signature and the second sensor signature is greater than a threshold variation; and
based at least in part on the variation being greater than the threshold variation, outputting [[the]] an operating status associated with the component.

(Canceled).

(Proposed Amendment) The method of claim 6, further comprising

(Proposed Amendment) The method of claim 6, wherein the audio sensor comprises a microphone and the first audio data comprises audio data associated with the component and background noise, and wherein determining the second sensor signature further comprises processing the audio data to remove the background noise.
The method of claim 6, further comprising: 
determining, based at least in part on the second sensor signature, the operating status, 
wherein the operating status comprises at least one of an indication of wear associated with the component, a predicted time-to-failure associated with the component, or an indication of an anomaly associated with the component.

The method of claim 6, further comprising causing at least one of the vehicle or the component to be serviced based at least in part on the operating status. 

(Proposed Amendment) The method of claim 6, wherein at least one of the first sensor signature or the second sensor signature comprises data time series of measurements from the audio sensor over time and is associated with one or more operating parameters associated with the vehicle.

(Proposed Amendment) The method of claim 6, wherein outputting the operating status associated with the component comprises sending first sensor signature indicative of the operating status to a remote monitoring system associated with the vehicle. 

(Proposed Amendment) The method of claim 6, further comprising:
storing the first sensor signature in a local memory of the vehicle; and
sending the first sensor signature over a network and to a remote computing system associated with the vehicle.  

(Proposed Amendment) The method of claim 6, wherein the audio sensor comprises a microphone, an inertial measurement unit (IMU), an accelerometer, or a piezoelectric sensor.

(Proposed Amendment) The method of claim 6, wherein the audio sensor comprises one or more microphones to localize sound associated with the component of the vehicle.
(Proposed Amendment) One or more non-transitory computer-readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:

activating, at a first time, [[the]] a component of [[the]] a vehicle; 
receiving, from [[a]] an audio sensor of the vehicle, first audio data associated with the component of the vehicle at the first time;
determining, based at least in part on processing the first audio data, a first sensor signature associated with the component of the vehicle;
storing the first sensor signature;
determining, based at least in part on second audio data, a second sensor signature associated with the component of the vehicle at a second time subsequent to the first time;
determining that a variation between the first sensor signature and the second sensor signature is greater than a threshold variation; and
based at least in part on the variation being greater than the threshold variation, outputting an operating status associated with the component.

(Proposed Amendment) The one or more non-transitory computer-readable storage media of claim 17, wherein the audio sensor comprises a microphone and the first audio data comprises audio data associated with the component and background noise, and wherein determining the second sensor signature further comprises processing the audio data to remove the background noise.

(Proposed Amendment) The one or more non-transitory computer-readable storage media of claim 17, 

wherein the operating status comprises at least one of an indication of wear associated with the component, a predicted time-to-failure associated with the component, or an indication of an anomaly associated with the component.

(Canceled).

(Proposed New) The method of claim 6, wherein determining that the variation between the first sensor signature and the second sensor signature is greater than the threshold variation is based at least in part on at least one of frequency, magnitude, or tonality of the first sensor signature and the second sensor signature.

(Proposed New) The one or more non-transitory computer-readable storage media of claim 17, wherein determining that the variation between the first sensor signature and the second sensor signature is greater than the threshold variation is based at least in part on at least one of frequency, magnitude, or tonality of the first sensor signature and the second sensor signature.


Allowable Subject Matter
	Claims 1-6,8-19,21-22 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Jiang (US Pub No. 20200043258) directed to method that detect a condition of a vehicle component are provided. The method includes diagnosing vehicle health of a vehicle by analyzing one or more from among vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, performing fault isolation on the vehicle to detect a health condition of a vehicle component corresponding to the isolated fault if the vehicle health below a predetermined threshold, monitoring the vehicle component corresponding to the isolated fault and estimating a remaining useful life of the vehicle component corresponding to the isolated fault, and performing one or more from among continuously monitoring, scheduling maintenance, providing a warning, and performing fault mitigation based on the estimated remaining useful life of the vehicle component corresponding to the isolated fault . 
The prior art of record is different than the claimed invention because in the claimed invention determining, based at least in part on second audio data, a second sensor signature associated with the component of the vehicle at a second time subsequent to the first time;
determining that a variation between the first sensor signature and the second sensor signature is greater than a threshold variation; and based at least in part on the variation being greater than the threshold variation, outputting an operating status associated with the component. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 6 and 17.  Accordingly claims 1-6,8-19,21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687